825 So. 2d 447 (2002)
J.D., The Father of F.H., I.H., K.H., and V.H., Appellant,
v.
The DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 1D01-4571.
District Court of Appeal of Florida, First District.
July 23, 2002.
Connie Renee Clay, Jacksonville, for Appellant.
Debora Elizabeth Fridie, Assistant General Counsel, Department of Children and Families, Jacksonville, for Appellee.
PER CURIAM.
In this appeal from a final order terminating his parental rights, appellant argues that reversal is required because appellee failed to establish by clear and convincing evidence all of the required elements. Appellant failed to preserve this issue for review by a motion for judgment of dismissal at the conclusion of appellee's case, see Fla. R. Juv. P. 8.525(h), or otherwise. Accordingly, we are constrained to affirm.
AFFIRMED.
BARFIELD and WEBSTER, JJ., concur.
BENTON, J., dissents.